People v Hernandez (2020 NY Slip Op 07092)





People v Hernandez


2020 NY Slip Op 07092


Decided on November 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2005-09811
 (Ind. No. 04-00850)

[*1]The People of the State of New York, respondent,
vJorge Hernandez, appellant.


Jorge Hernandez, Elmira, NY, appellant pro se.
David M. Hoovler, District Attorney, Goshen, NY (Edward D. Saslaw of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 4, 2007 (People v Hernandez, 46 AD3d 574), determining an appeal from a judgment of the County Court, Orange County, rendered June 29, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., DILLON, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court